DETAILED ACTION
Priority

1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119 (a) – (d), which papers have been placed of record in the file.

Oath/Declaration
2.	Oath and declaration filed on 3/1/2019 is accepted.

Information Disclosure Statement
3.	The prior art documents submitted by application in the Information Disclosure Statement filed on 3/9/2022 and 12/17/2019 and 3/1/2019 have all been considered and made of record (note the attached copy of form PTO – 1449).
Claim Rejections - 35 USC § 103
4.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi Takeshi (JP 2017136217 (A)) in view of Kobayakawa Yoshi (JPH11347002(A)).
 Regarding claim 1, Hayashi Takeshi  et al discloses an ophthalmologic apparatus comprising: an objective lens (51) (paragraph 0011-0135); a refractive power measurement optical system configured to project light onto a subject's eye via the objective lens and to detect returning light from the subject's eye; an inspection optical system that includes an optical scanner and is configured to deflect light from a light source, to project the light deflected by the optical scanner onto the subject's eye via the objective lens (51) (figure 1-3), and to detect returning light from the subject's eye; and a corneal shape measurement optical system configured to project an arc-like or circumferential measurement pattern from an outer edge side of the objective lens onto the subject's eye and to detect returning light from a cornea of the subject's eye (paragraph 0016 , figures 1-3), 
Hayashi Takeshi  et al discloses all of the claimed limitations except wherein when a working distance is WD, a distance from a corneal apex of the subject's eye to a pupil of the subject's eye is dl, a distance from the pupil to a fundus of the subject's eye is d2, and a scan range by the optical scanner is SA square, a diameter of the objective lens is greater than or equal to ((WD + d1) x SA/d2). 
Kobayakawa Yoshi  discloses when a working distance is WD, a distance from a corneal apex of the subject's eye to a pupil of the subject's eye is dl, a distance from the pupil to a fundus of the subject's eye is d2, and a scan range by the optical scanner is SA square, a diameter of the objective lens is greater than or equal to ((WD + d1) x SA/d2) (paragraph 0008-00009 and figure 1). 
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide teaching a working distance is WD, a distance from a corneal apex of the subject's eye to a pupil of the subject's eye is dl, a distance from the pupil to a fundus of the subject's eye is d2, and a scan range by the optical scanner is SA square, a diameter of the objective lens is greater than or equal to ((WD + d1) x SA/d2)  improve an ophthalmic device  as taught by Kobayakawa Yoshi. 
Regarding claim 7, combination of Hayashi Takeshi in view of Kobayakawa Yoshi discloses wherein the inspection optical system includes an OCT optical system  (paragraph 0134, Hayashi) configured to split light from an OCT light source into reference light and measurement light, to deflect the measurement light using the optical scanner, to project the deflected measurement light onto the subject's eye, and to detect interference light between returning light of the measurement light from the subject's eye and the reference light.  
Regarding claim 9, combination of Hayashi Takeshi in view of Kobayakawa Yoshi  discloses wherein the inspection optical system includes an SLO optical system configured to deflect light from an SLO light source, to project the deflected light onto the subject's eye, and to receive returning light of the light.  



Claims 4,6,8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi Takeshi (JP 2017136217 (A)) in view of Kobayakawa Yoshi (JPH11347002(A)) further in view of  Akihiro discloses (JP 62-224330 A).
Regarding claim 4, Hayashi Takeshi  et al discloses (refer to figure 1)  an ophthalmologic  apparatus comprising: an objective lens (51) ; a refractive power measurement optical system configured to project light onto a subject's eye via the objective lens and to detect returning light from the subject's eye; an inspection optical system that includes an optical scanner and is configured to deflect light from a light source, to project the light deflected by the optical scanner onto the subject's eye via the objective lens, and to detect returning light from the subject's eye; and a corneal shape measurement optical system configured to project an arc-like or circumferential measurement pattern from an outer edge side of the objective lens onto the subject's eye and to detect returning light from a cornea of the subject's eye, wherein the corneal shape measurement optical system comprises: a keratometry light source; and a keratometry plate (11)  that is disposed between the keratometry light source and the subject's eye and is formed a light transmitting part which penetrates light from the keratometry light source, wherein the corneal shape measurement optical system is configured to project the measurement pattern onto the cornea of the subject's eye around an optical axis of the objective lens, and (paragraph 0016,022,0028,0033-0039, figure 1).  
Akihiro discloses when a distance between the corneal apex of the subject's eye and the keratometry plate is L, a height of an image based on the measurement pattern with respect to an optical axis of the objective lens is h, a radial width of the measurement pattern is At, and a corneal curvature radius of the subject's eye is R, the diameter of the objective lens is less than 2 x ((L + (R - j(R2 - h2))) x tan(2 x sin-1(h/R)) + h - At/2) (page 2, lower left  and line 13 on page 3 lower left column 18).
It would have been obvious to a person in the art to adjust the diameter of a common objective lens so that measurement by a plurality of measurement optical system can be carried out.
Regarding claim 6, combination of Hayashi Takeshi in view of Kobayakawa Yoshi further in view of Akihiro discloses wherein the height of the image based on the measurement pattern is 1.5 millimeters.  
Regarding claim 8, combination of Hayashi Takeshi in view of Kobayakawa Yoshi further in view of Akihiro discloses wherein the inspection optical system includes an OCT optical system configured to split light from an OCT light source into reference light and measurement light, to deflect the measurement light using the optical scanner, to project the deflected measurement light onto the subject's eye, and to detect interference light between returning light of the measurement light from the subject's eye and the reference light.  
Regarding claim 10, combination of Hayashi Takeshi in view of Kobayakawa Yoshi further in view of Akihiro discloses wherein the inspection optical system includes an SLO optical system configured to deflect light from an SLO light source, to project the deflected light onto the subject's eye, and to receive returning light of the light. 
Claim 2 is  rejected under 35 U.S.C. 103 as being unpatentable over Hayashi Takeshi (JP 2017136217 (A)) in view of Kobayakawa Yoshi (JPH11347002(A)) further in view of Wang (JP 2013518695 (A).
Regarding claim 2,  depends on claim 1, Takeshi  in view of Kobayakawa Yoshi discloses all of the claimed limitations except  wherein the scan range is a range of (2 x √2) millimeters square or larger on the fundus of the subject's eye. 
wherein the scan range is a range of (2 x √2) millimeters square or larger on the fundus of the subject's eye. 
Wang discloses wherein the scan range is a range of (2 x √2) millimeters square or larger on the fundus of the subject's eye (paragraph 0079), it is well known in the art to set scanning range to be range of (2 x √2) millimeters square or more in the fundus eye to be inspected.
It would have been obvious to one of ordinary skill in the art to determine what value the scanning range of the fundus is to be set, taking can be properly diagnosed. Therefore, the configuration of the claim scanning range could have been easily conceived.
Allowable Subject Matter
5.   Claim 3, 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
6.     The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 3,wherein the corneal shape measurement optical system comprises: a keratometry light source; and a keratometry plate that is disposed between the keratometry light source and the subject's eye and is formed a light transmitting part which penetrates light from the keratometry light source, wherein the corneal shape measurement optical system is configured to project the measurement pattern onto the cornea of the subject's eye around an optical axis of the objective lens, and when a distance between the corneal apex of the subject's eye and the keratometry plate is L, a height of an image based on the measurement pattern with respect to the optical axis of the objective lens is h, a corneal curvature radius of the subject's eye is R, and a radial width of the measurement pattern is At, the diameter of the objective lens is less than 2 x ((L + (R - j(R2 - h2))) x tan(2 x sin-1(h/R)) + h - At/2).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        4/27/2022